Case 7:18-cv-01427-VB Document 110

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
a —=< eX
ANNA MOHR-LERCARA, individually and on
behalf of all other similarly situated,

Plaintiff,

 

 

 

Vv,

OXFORD HEALTH INSURANCE, INC,;
OPTUM, INC.; and OPTUM RX, INC.,
Defendants.

Filed 01/13/21 Page 1of1

 

ORDER

18 CV 1427 (VB)

The Court conducted a case management conference today, at which counsel for plaintiff

and defendants appeared by telephone.

Accordingly, it is HEREBY ORDERED that the deadline for the submission of the

parties’ Joint Pretrial Order is stayed pending further order of the Court. All other deadlines in

the Third Amended Civil Case Discovery Plan and Scheduling Order and the addendum thereto

(Doc. #97) remain the same.

Dated: January 13, 2021
White Plains, NY

SO ORDERED:

Vu

 

Vincent L. Briccetti
United States District Judge
